DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 2/05/2021 and 7/02/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,368,362 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method for configuring transmission order of uplink data, the method performed by a radio equipment (“RE”) of an access node, the RE having a RE controller (“REC”)-RE interface that communicatively couples the RE with a REC of the access node, the method comprising: 
receiving instructions from the REC that indicate a scheduling prioritization for transmission by the RE of uplink data between the RE and the REC over the REC-RE interface, the uplink data being received by the RE on the radio interface; and transmitting the uplink data on the REC-RE interface according to the instructions, resulting in the scheduling prioritization of the uplink data.
Patent, Claim 1:
A method for configuring transmission order of uplink data, the method being performed by a radio equipment controller (REC) of an access node, the REC having a radio equipment controller-radio equipment (REC-RE) interface to a radio equipment (RE) of the access node, the method comprising: 
providing instructions to the RE specifying how to prioritize a transmission order of uplink data, wherein the uplink data is received by the RE on a radio interface and is to be transmitted from the RE to the REC on said REC-RE interface, thereby configuring the transmission order, wherein the instructions are based on a criterion for maintaining a service associated with the uplink data; and receiving, from the RE, a transmission of the uplink data on the REC-RE interface.


Claims 2-18 of the Application are transparently found in claims 2-20 of the Patent with obvious word variations and are described as follows:
Claim 2 of the Application corresponds to claim 11 of the Patent;
Claim 3 of the Application corresponds to language in claim 14 of the Patent;
Claim 4 of the Application corresponds to language in claim 4 of the Patent;
Claim 5 of the Application corresponds to language in claim 4 of the Patent;
Claim 6 of the Application corresponds to language in claims 8 and 9 of the Patent;
Claim 7 of the Application corresponds to language in claim 2;
Claim 8 of the Application corresponds to language in claim 19;
Claim 9 of the Application corresponds to language in claim 18;
Claim 10 of the Application corresponds to claim 20 of the Patent;
Claim 11 of the Application corresponds to language in claim 14 of the Patent;
Claim 12 of the Application corresponds to language in claim 10 (and claim 14) of the Patent;
Claim 13 of the Application corresponds to language in claim 4 of the Patent;
Claim 14 of the Application corresponds to language in claim 15 of the Patent;
Claim 15 of the Application corresponds to language in claims 8 and 9 of the Patent;
Claim 16 of the Application corresponds to claim 17 of the Patent;
Claim 17 of the Application corresponds to claim 19 of the Patent; and
Claim 18 of the Application corresponds to claim 18 of the Patent.

8.          Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-16 of Patent.
            Regarding claims 19 and 20, Patent discloses all features as described in claims 1 and 14-16 (independent claims of Patent), but does not expressly disclose these features in an article of manufacture embodiment, particular to a non-transitory computer-readable medium embodiment. Since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art to apply the method steps of claims 1 and 14-16 disclosed by Patent onto the medium for storing instructions for the purpose of reducing cost and hardware complexity issues.

Claim Rejections - 35 USC § 102
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.         Claims 1, 2, 7, 8, 10, 11, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2010/0074121 A1 to Sakama (hereinafter “Sakama”).
            Regarding Claim 1, Sakama discloses a method for configuring transmission order of uplink data, the method being performed by a radio equipment (“RE”) of an access node, the RE having a RE controller (“REC”)-RE interface that communicatively couples with a REC of the access node (Sakama: Figures 3 and 4 with [0063-0068] – corresponds to a Common Public Radio Interface (CPRI) accommodated by a radio equipment (RE), and particular to [0063] stating “In the wireless base station [access point] constructed of the plurality of RECs and the RE which can be shared with the plurality of RECs, it is desirable that the RE accommodates the plurality of CPRI links”; see also [0003] – the CPRI is the interface between the REC and the RE; see also [0070] with Figure 5), the method comprising:
     receiving instructions from the REC that indicate a scheduling prioritization for transmission by the RE of uplink data between the RE and the REC over the REC-RE interface (Sakama: Figures 1 and 2 with [0004-0006] – uplink data corresponds to RE receiving user data via communication method A and communication method B; see also Figure 5 with [0070]; [0073] – REC sends control signals to RE; [0098] – REC provides to RE CPRI selection information that is prioritized.), the uplink data is received by the RE on the radio interface (Sakama: Figures 7-12 with [0098], [0107-0108], and [0123] [NOTE: the “units” described with the recitations corresponding to Figures 7-12 are illustrated in Figure 6, with respect to the RE] – as previously recited in [0004-0006], “uplink” data is received via communication methods A, B, or both, and then, based on the received control signal, the CPRI link between the RE and REC is prioritized and selected giving priority to the CPRI for transmission/reception); and
     transmitting the uplink on the REC-RE interface according to the instructions (Sakama: Figures 7-12 with [0098], [0107-0108], and [0123] [NOTE: the “units” described with the recitations corresponding to Figures 7-12 are illustrated in Figure 6, with respect to the RE] – as previously recited in [0004-0006], “uplink” data is received via communication methods A, B, or both, and then, based on the received control signal, the CPRI link between the RE and REC is prioritized and selected giving priority to the CPRI for transmission/reception), resulting in the scheduling prioritization of the uplink data (Corresponds to an intended result and not required by the prior art.).
            Regarding Claim 2, Sakama discloses the method according to claim 1, wherein the instructions corresponding to prioritization per terminal device and/or beam from which the uplink data is received by the RE (Sakama: Figures 1 and 2 with [0004-0006] – uplink data corresponds to RE receiving user data via communication method A and communication method B; see also Figure 5 with [0070]; [0073] – REC sends control signals to RE; [0098] – REC provides to RE CPRI selection information that is prioritized).
            Regarding Claim 7, Sakama discloses the method according to claim 1, wherein the instructions are provided in an uplink control message (Sakama: Figure 5 with [0070]; [0073] – REC sends control signals to RE; [0098] – REC provides to RE CPRI selection information that is prioritized).
            Regarding Claim 8, Sakama discloses the method according to claim 1, wherein the instructions comprises a prioritization command relating to scheduling of the reception of the uplink data from terminal devices, wherein the prioritization commands are to be applied at the RE during reception of the uplink data (Sakama: Figures 7-12 with [0098], [0107-0108], and [0123] [NOTE: the “units” described with the recitations corresponding to Figures 7-12 are illustrated in Figure 6, with respect to the RE] – as previously recited in [0004-0006], “uplink” data is received via communication methods A, B, or both, and then, based on the received control signal, the CPRI link between the RE and REC is prioritized and selected giving priority to the CPRI for transmission/reception.); the method further comprising:
     scheduling the reception of the uplink data from the terminal devices in accordance with the prioritization command (Sakama: Figures 1 and 2 with [0004-0006] – uplink data corresponds to RE receiving user data via communication method A and communication method B; see also Figure 5 with [0070]; [0073] – REC sends control signals to RE; [0098] – REC provides to RE CPRI selection information that is prioritized.). 
           
            Claims 10, 11, 16, and 17, directed to an apparatus embodiment of claims 1, 2, 7, and 8, recite similar features as claims 1, 2, 7, and 8, respectively, and are therefore rejected upon the same grounds as claims 1, 2, 7, and 8. Please see above rejections of claims 1, 2, 7, and 8. Sakama discloses the processor and memory of an REC at least in [0070] and Figure 6, wherein Sakama discloses the REC may operate as a wireless control device, therefore implementing the circuitry features of Figure 6.
            Claim 19, directed to an article of manufacture embodiment of claim 1, recites similar features as claim and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Sakama further suggests a medium in [0075] and [0137] by the use of software.          

Claim Rejections - 35 USC § 103
12.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.          The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.         Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakama in view of European patent publication EP 1 827 035 A1 to Xia et al. (IDS dated 2/05/2021, hereinafter “Xia”).
            Regarding Claim 6, Sakama discloses the method according to claim 1, but does not expressly disclose wherein the instructions are based on said bit rate capacity of the REC-RE interface. 
            However, Xia discloses the prioritization command is based on said bit rate capacity of the REC-RE interface (Xia: Abstract and [0045] – corresponds to a data rate on the uplink or downlink that may be less than or greater than the CPRI capacity rate.).  
            It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the method according to Sakama to include processing priorities at baseband, in view of Xia, since both the art of record and the instant claims are of similar endeavor related to RE to REC communications utilizing CPRI. This benefits the method by utilizing the solution for network transmission reliability that needs to be provided in terms of the system architecture, such that integrity, compatibility and reliability of a base station system can be guaranteed in the case of the common interface architecture and based on the cooperation of various equipment manufacturers (Xia: [0009]).            
            Claim 15, dependent upon claim 10, recites similar features as claim 6 and is therefore rejected upon the same grounds as claim 6. Please see above rejection of claim 6. 
    
Allowable Subject Matter
17.         Claims 3-5, 9, 12-14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

19.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2009/0239477 A1 to Yamamoto et al. at [0076], [0079], [0092], [0112], [0124], [0149].

20.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 12, 2022